PER CURIAM.
In an action for fraud, breach of fiduciary duty, and breach of contract, Cetma Jet, Inc. appeals from a final judgment. We affirm.
In the Asset Purchase Agreement that formed the contractual basis of the sale of Cetma to Aerothrust, Cetma assigned to Aerothrust all rights that arose out of Cetma’s contracts. The claims that Cetma brought against Torres fall within that category, and are thus barred. See W.S. Badcock Corp. v. Webb, 699 So.2d 859 (Fla. 5th DCA 1997); Escandar v. Southern Mgmt. & Inv. Corp., 534 So.2d 1203 (Fla. 3d DCA 1989).
AFFIRMED.